Exhibit 10.2

 

EXECUTION COPY

 

AMENDMENT NO. 2 TO PURCHASE AND SALE AGREEMENT

 

This AMENDMENT NO. 2 TO PURCHASE AND SALE AGREEMENT (this “Second Amendment”)
dated as of December 28, 2007, is by and among ASC Signal Corporation, a
corporation incorporated under the laws of Delaware (the “Purchaser”), Andrew
Corporation, a Delaware corporation (“Andrew”), and Andrew Canada Inc., Andrew
Limited, Andrew Holdings (Germany) GmbH, (each a “Seller”, and collectively with
Andrew, the “Sellers”).  Purchaser and Sellers may be referred to individually
as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Parties have previously entered into that certain Purchase and Sale
Agreement (the “Original Agreement”), made as of November 5, 2007;

 

WHEREAS, the Parties have previously entered into that certain Amendment No. 1
to Purchase and Sale Agreement, made as of December 20, 2007, amending the
Original Agreement;

 

WHEREAS, the Purchaser has requested an extension of certain deadlines contained
in the Original Agreement to allow it to secure the financing needed to fund its
acquisition of the Business;

 

WHEREAS, in an effort to facilitate such request, the Sellers have agreed to
extend certain deadlines contained in the Original Agreement in connection with
the Purchaser’s efforts to secure adequate financing; and

 

WHEREAS, the Parties desire to further amend the Original Agreement, as
permitted by Section 13.2 thereof;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants set forth herein, the Parties agree as follows:

 


1.                                       AMENDMENT TO SECTION 9.1.  SECTION 9.1
OF THE ORIGINAL AGREEMENT IS HEREBY AMENDED TO (I) DELETE “NOVEMBER 30, 2007”
FROM THIS SECTION AND REPLACE SUCH DATE WITH “JANUARY 31, 2008” AND (II) DELETE
“12:01 A.M. (CENTRAL STANDARD TIME)” FROM THIS SECTION AND REPLACE SUCH TIME
WITH “THE CLOSE OF BUSINESS (CENTRAL STANDARD TIME)”.


 


2.                                       AMENDMENT TO SECTION 10.1(B). 
SECTION 10.1(B) OF THE ORIGINAL AGREEMENT IS HEREBY AMENDED TO DELETE
“DECEMBER 30, 2007” FROM THIS SECTION AND REPLACE SUCH DATE WITH “JANUARY 31,
2008”.


 


3.                                       AMENDMENT TO SECTION 11.9. 
SECTION 11.9 OF THE ORIGINAL AGREEMENT IS HEREBY AMENDED AND RESTATED AS
FOLLOWS:


 

Effective as of February 1, 2008, the Purchaser shall, or shall cause an
Affiliate of the Purchaser to, take all action necessary or otherwise
appropriate to have the entity employing Transferred US Employees adopt and
become a participating employer in a cafeteria plan within the meaning of
Section 125 of the Code maintained for the benefit of the

 

 

--------------------------------------------------------------------------------


 

Transferred US Employees and their dependents that provides those benefits set
forth on Schedule 11.1(a)(ii).  The Code Section 125 plan of the Sellers and
their Affiliates shall retain all liabilities with respect to reimbursements
made to Transferred US Employees through and including January 31, 2008.

 


4.                                       NON-WAIVER OF RIGHTS UNDER AGREEMENT. 
THIS SECOND AMENDMENT IS MADE WITHOUT PREJUDICE TO, AND DOES NOT CONSTITUTE A
WAIVER OF, ANY OF THE SELLERS’ OR PURCHASER’S RIGHTS OR REMEDIES CONTAINED IN,
OR RELATED TO, THE ORIGINAL AGREEMENT, AS AMENDED, OR PURSUANT TO APPLICABLE
LAW.


 


5.                                       EFFECT OF AMENDMENT; ENTIRE AGREEMENT. 
EXCEPT AS AND TO THE EXTENT EXPRESSLY MODIFIED BY THIS SECOND AMENDMENT OR BY
OTHER AMENDMENTS, THE ORIGINAL AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
IN ALL RESPECTS.  THE ORIGINAL AGREEMENT, AS AMENDED, CONTAINS THE ENTIRE
AGREEMENT OF THE PARTIES ON THE SUBJECT MATTER OF THE ORIGINAL AGREEMENT AND
NEITHER PURCHASER NOR SELLERS SHALL HAVE ANY RIGHTS OR OBLIGATIONS TO EACH OTHER
EXCEPT AS EXPLICITLY PROVIDED FOR IN THE ORIGINAL AGREEMENT, AS AMENDED.  EACH
REFERENCE TO “HEREOF,” “HEREIN,” “HEREBY,” AND “THIS SECOND AGREEMENT” IN THE
ORIGINAL AGREEMENT SHALL FROM AND AFTER THE DATE HEREOF REFER TO THE ORIGINAL
AGREEMENT, AS AMENDED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE
DATE OF THE ORIGINAL AGREEMENT, AS AMENDED HEREBY, SHALL IN ALL INSTANCES REMAIN
AS NOVEMBER 5, 2007, AND REFERENCES IN THE ORIGINAL AGREEMENT TO “THE DATE FIRST
ABOVE WRITTEN,” “THE DATE OF THIS AGREEMENT,” AND SIMILAR REFERENCES SHALL
CONTINUE TO REFER TO NOVEMBER 5, 2007.


 


6.                                       MISCELLANEOUS.  THE CONSTRUCTION,
INTERPRETATION, AND PERFORMANCE OF THIS SECOND AMENDMENT SHALL BE GOVERNED BY
THE INTERNAL LAWS OF ILLINOIS.  THIS SECOND AMENDMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH INDEPENDENTLY SHALL SHARE THE SAME EFFECT AS IF
IT WERE THE ORIGINAL, AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND
THE SAME AMENDMENT.


 

(Signature Page Follows)

 

 

2

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
as of the date first written above.

 

 

 

ASC SIGNAL CORPORATION

 

 

 

 

 

By:

/s/ Bassem Mansour

 

 

Name:

Basem Mansour

 

 

Title:

President and Treasurer

 

 

 

 

 

 

 

ANDREW CORPORATION

 

 

 

 

 

 

 

By:

/s/ Frank B. Wyatt, II

 

 

Name:

Frank B. Wyatt, II

 

 

Title:

Senior Vice President and Secretary

 

 

 

 

 

 

 

ANDREW CANADA, INC.

 

 

 

 

 

 

 

By:

/s/ Jude Panetta

 

 

Name:

Jude Panetta

 

 

Title:

President

 

 

 

 

 

 

 

 

 

ANDREW LIMITED

 

 

 

 

 

 

 

By:

/s/ Mark Olson

 

 

Name:

Mark Olson

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

 

 

 

 

Amendement No. 2 to Purchase and Sale Agreement

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

ANDREW HOLDINGS (GERMANY)
GMBH

 

 

 

 

 

 

 

By:

/s/ F. Willis Caruso, Jr.

 

 

Name:

F. Willis Caruso, Jr.

 

 

Title:

Managing Director

 

 

 

 

 

 

 

--------------------------------------------------------------------------------